—In a matrimonial action in which the parties were divorced by judgment entered March 4, 1987, the plaintiff former wife appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Nassau County (Bucaria, J.), entered February 6, 1998, which, inter alia, granted the defendant former husband’s application for a downward modification of his maintenance obligation.
Ordered that the order is modified by deleting the provision thereof which granted the defendant’s application for a downward modification of his maintenance obligation and substituting therefor a provision denying the application; as so modified, the order is affirmed insofar as appealed from, with costs to the plaintiff.
The parties’ judgment of divorce incorporated by reference, but did not merge, a stipulation of settlement between the parties concerning, inter alia, the defendant’s maintenance obligation. The defendant, inter alia, sought to modify the judgment by reducing his maintenance obligation. However, in support of his application, the defendant failed to demonstrate that continued payment of the obligation would result in extreme hardship (see, Mishrick v Mishrick, 251 AD2d 558; Sheridan v Sheridan, 225 AD2d 604; Domestic Relations Law § 236 [B] [9] [b]). Accordingly, such relief should have been denied.
The plaintiffs remaining contentions are without merit. Ritter, J. P., Altman, Friedmann and Goldstein, JJ., concur.